By the Court,
Waldo, C. J.:
The question to be decided in this case is, whether the writ of review will go to bring up the record of the proceedings of a county court, in a civil action, after the right of appeal has gone by by the lapse of more than thirty days since the rendition of the judgment.
Section 875 of the civil code makes sec. 525 applicable to the review of the judgments of county courts in such actions, and sec. 525 expressly enacts that such judgments shall be reviewed on appeal, and not otherwise. The attention of the court, in Christian v. Evans was not called to these sections, and the dictum in that case, that review will lie to a county court after the time for appealing has gone by, must be considered an error.
The judgment must be reversed.
Judgment reversed.